DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pg. 8, filed 10/12/2021, with respect to the 35 USC 112(b) rejection of claim 16 have been fully considered and are persuasive. The amendments to the claim correct the previously-raised lack antecedent basis. Accordingly, the 35 USC 112(b) rejection of claim 16 has been withdrawn. 
Applicant’s arguments, see Pgs. 8-12, filed 10/12/2021, with respect to the rejection(s) of claim(s) 1, 3-11,  and 13-20 under 35 USC 103 have been fully considered and are partially persuasive.  
Applicant argues that the cited references fail to disclose “activating, at a second time, a second collision protection device, the second collision protection device being at least partially on a second exterior of the first object adjacent to the first exterior”. In particular, Applicant argues that Rao in particular fails to disclose such limitations for two reasons: that Rao purportedly fails to activate a second collision protection device and that Rao does not disclose that the second collision protection device is on a second exterior adjacent to a first exterior of the first collision protection device. The Examiner respectfully disagrees, referring to at least paragraph [0071] of Rao. In paragraph [0071], it is disclosed the restraint system including the airbags, pyrotechnic seatbelt pretensioners and other safety devices may be deployed based upon collision classification, collision severity, and occupant information without additional constraints on airbag deployment... At a predetermined time before the predicted collision, which is later than in the case of a full airbag deployment decision (for example, -20 ms), a deployment decision is made for partial deployment of the airbag if a predefined high collision prediction confidence level is noted. This partial airbag predeployment confidence level is set lower than the full airbag pre-deployment confidence level... After the collision is confirmed by the contact-based sensors, the high output stage of the airbag, and other restraint control mechanisms such as active vents are activated in a controlled manner in accordance with the collision severity, collision classification, occupant information, belt status, low stage airbag status, and the like. In the rare event that a collision is avoided or the collision is of minor severity, the deployment of the high output stage of the airbags may be avoided." From this citation, it is evident that Rao indeed possesses more than one collision protection device (i.e., airbags, pyrotechnic seatbelt pretensioners, and other safety devices) and at least suggests the use of multiple airbags (“…the restraint system including the airbags…”). Additionally, Rao is capable of determining whether or not the collision event exceeds coverage of the first collision protection device through the decision to deploy the high output stage of the airbags when the collision is found to be not of minor severity. Such deployment of the high output stage is disclosed to occur at a second time than the partial deployment of the airbag, occurring after collision is confirmed. Finally, as discussed in the previous office action, though Rao does not outright disclose external airbags, Breed (180) already teaches internal and external airbags in at least paragraph [0053]. The teachings of Rao are therefore used to modify the operation of the inflatable bladders of Kentley-Klay such that the bladders are explicitly located on an exterior of the vehicle. In such an arrangement, the exterior surfaces corresponding to the individual airbags/bladders are adjacent to one another as taught by Kentley-Klay (Col. 33 lines 25-33). 
Applicant argues that the cited references fail to disclose “determining, based on the sensor data, a first trajectory of the first object with respect to a second object using a trajectory prediction model 
Applicant argues that the cited references fail to disclose “wherein the neural network comprises at least one of a normalization layer, a convolutional layer, a soft sign layer, a rectified linear layer, a pooling layer, a recurrent layer, an inception-like layer, or a combination thereof”. However, as discussed in the interview held on 10/12/2021, such a limitation was not included in a previously-examined claim set and therefore necessitates further search and consideration. 
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kentley-Klay, Breed (180), Rao, and Lan.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-11, 13-15, 17-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley-Klay et al. (US 9,804,599 B2), hereinafter Kentley-Klay, in view of Breed (US 2002/0093180 A1), hereinafter Breed (180), in further view of Rao et al. (US 2007/0228705 A1), hereinafter Rao, and in even further view of Lan et al. (US 2019/0152490 A1).

Regarding claim 1, Kentley-Klay teaches a collision protection system, comprising:
a plurality of collision protection devices operationally coupled to a first object;
Kentley-Klay teaches (Col. 12 lines 30 - 45): "Exterior safety system 324 may have systems including but not limited to… a bladder system 369… Systems in the exterior safety system 324 may be configured to interface with the environment 390 by... expanding one or more bladders (not shown) in the bladder system 369 from an un-deployed position to a deployed position..." Kentley-Klay further teaches (Col. 34 lines 16 - 30): "...deployment of bladder 1310' positioned on a bumper at the end of the vehicle 100." Kentley-Klay even further teaches (Col. 6 lines 12-27) “For example, drive system 126 may receive data being configured to cause a steering system (e.g., set a steering angle or a steering vector for the wheels) and a propulsion system… to alter the trajectory of vehicle 100 from trajectory 105 to a collision avoidance trajectory 105a.”
a plurality of sensors operationally coupled to the first object;
Kentley-Klay teaches (Col. 22 lines 37 - 43): "A perception system of the autonomous vehicle 100 may receive sensor data from one sensor or suite of sensors to provide data for the planning system to implement activation of one or more of the arrays 102 to generate an acoustic alert and/or to activate one or more other safety systems of vehicle 100, for example."
a memory storing executable instructions;
Kentley-Klay teaches (Col. 4 lines 44 - 59):"Autonomous vehicle system 101 may include but is not limited to hardware, software, firmware, logic circuitry, computer executable instructions embodied in a non-transitory computer readable medium..."
and one or more processors in communication with the plurality of collision protection devices, the plurality of sensors, and the memory,
Kentley-Klay teaches (Col. 21 line 60 - Col. 22 line 1): "One or more processors may be used to implement one or more of the planner system, the localizer system, the perception system, one or more safety systems, and other systems of the vehicle 100 for example. One or more processors 810 may be configured to execute algorithms embodied in a non-transitory computer readable medium, to implement one or more of the planner system, the localizer system, the perception system, one or more safety systems, or other systems of the vehicle 100, for example."
the one or more processors programmed by the executable instructions to perform a method comprising: receiving sensor data collected by the plurality of sensors;
Kentley-Klay teaches (Col. 22 lines 37 - 43): "A perception system of the autonomous vehicle 100 may receive sensor data from one sensor or suite of sensors to provide data for the planning system to implement activation of one or 
determining, based on the sensor data, a first trajectory of the first object with respect to a second object using a trajectory prediction model
Kentley-Klay teaches (Col. 4 lines 60 - 67): "Path calculator 112 may be configured to generate data representing a trajectory of the autonomous vehicle 100 (e.g., trajectory 105), using data representing a location of the autonomous vehicle 100 in the environment 190 and other data (e.g. local pose data included in vehicle location data 139), for example. Path calculator 112 may be configured to generate future trajectories to be executed by the autonomous vehicle 100, for example." Kentley-Klay further teaches (Col. 4 lines 8 - 24): "For purposes of explanation, environment 190 may include one or more objects that may potentially collide with the autonomous vehicle 100, such as static and/or dynamic objects... Autonomous vehicle 100 may use a sensor system (not shown) to sense… the environment 190 to detect the object 180 and may take action to mitigate or prevent the potential collision of the object 180 with the autonomous vehicle 100."
determining, based on the first trajectory, a collision event to occur between the first object and the second object at a contact location of the first object;
Kentley-Klay teaches (Col. 33 lines 54 - 62): "FIG. 13C depicts examples 1340 and 1345 of bladder deployment in an autonomous vehicle. In example 1340, an object 1371 (e.g., a car) is on a predicted collision course with vehicle 100 and has a predicted location of Lo. Autonomous vehicle 100 has a trajectory Tav. Based on a relative orientation of the vehicle 100 with the object 1371, a predicted impact location on the vehicle 100 is estimated to be in quadrants 2 and 3 (e.g., impact to a side of the vehicle 100)
activating, prior to the collision event, at a first time, a first collision protection device…
Kentley-Klay teaches (Col. 33 lines 25-35): "Object 1334 may be predicted to impact the side of the autonomous vehicle 100, and exterior data 325 may include data configured to cause bladder selector 1311 to select one or more bladders 1310 positioned on the side of the autonomous vehicle 100 (e.g., the side on which the impact is predicted to occur) to deploy in advance of the predicted impact."
the first collision protection device being at least partially on a first exterior of the first object corresponding to the contact location;
Kentley-Klay teaches (Col. 33 lines 25-35): "Object 1334 may be predicted to impact the side of the autonomous vehicle 100, and exterior data 325 may include data configured to cause bladder selector 1311 to select one or more bladders 1310 positioned on the side of the autonomous vehicle 100 (e.g., the side on which the impact is predicted to occur) to deploy in advance of the predicted impact."
However, Kentley-Klay does not outright teach activating a first collision protection device based on a type and a size of the second object. Breed (180) teaches an externally deployed airbag system, comprising:
activating… a first collision protection device... based on a type and a size of the second object,
Breed teaches ([0053]): "…an airbag may be inflated exterior of the vehicle to resist the force of the colliding object and thereby reduce the severity of the collision." Breed further teaches ([0142]): "Assessment of the probable severity of the impact is preferably accomplished using the different pattern recognition techniques disclosed herein, whereby the identity, size or another property of the object about to impact the vehicle (or with which the vehicle is about to and the identification or determination of the object's size is considered before initiating deployment of the airbag. In this manner, upon appropriate training of the pattern recognition algorithm, if the vehicle is about to strike a large cardboard box, it will be identified as such and airbag deployment will not occur. On the other hand, if the vehicle is about to strike a large truck, it will be identified as such and airbag deployment will occur."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kentley-Klay to incorporate the teachings of Breed (180) to provide activating a first collision protection device based on a type and a size of the second object. Incorporating the teachings of Breed (180) would be advantageous, as doing so allows for a determination of whether or not a collision protection device should be deployed based on the type and size of the object. For instance, as exemplified by Breed (180) in paragraph [0142], such an arrangement beneficially prevents the deployment of an airbag if the vehicle is about to strike a large cardboard box, while still deploying the airbags if the vehicle is about to strike a large truck.
However, neither Kentley-Klay nor Breed (180) outright teach determining that the collision event exceeds coverage of the first collision protection device and activating, at a second time, a second collision protection device of the collision protection devices, the second collision protection device being at least partially on a second exterior of the first object, wherein the second exterior is adjacent to the first exterior. Rao teaches a method for operating a pre-crash sensing system to deploy airbags using confidence factors prior to collision, comprising:
determining that the collision event exceeds coverage of the first collision protection device;
Rao teaches ([0071]): "In this case, the restraint system including the airbags, pyrotechnic seatbelt pretensioners and other safety devices may be deployed based upon collision classification, collision severity, and occupant information a predetermined time before the predicted collision, which is later than in the case of a full airbag deployment decision (for example, -20 ms), a deployment decision is made for partial deployment of the airbag if a predefined high collision prediction confidence level is noted. This partial airbag predeployment confidence level is set lower than the full airbag pre-deployment confidence level... After the collision is confirmed by the contact-based sensors, the high output stage of the airbag, and other restraint control mechanisms such as active vents are activated in a controlled manner in accordance with the collision severity, collision classification, occupant information, belt status, low stage airbag status, and the like." Thus, through choosing to activate the high output stage of the airbag, it is determined that the collision event exceeds coverage of the first collision protection device (i.e., partial deployment of the airbag).
and activating, at a second time, a second collision protection devices,
Rao teaches ([0071]): "In this case, the restraint system including the airbags, pyrotechnic seatbelt pretensioners and other safety devices may be deployed based upon collision classification, collision severity, and occupant information without additional constraints on airbag deployment... At a predetermined time before the predicted collision, which is later than in the case of a full airbag deployment decision (for example, -20 ms), a deployment decision is made for partial deployment of the airbag if a predefined high collision prediction confidence level is noted. This partial airbag predeployment confidence level is set lower than the full airbag pre-deployment confidence level... After the collision is confirmed by the contact-based sensors, the high output stage of the airbag, and other restraint control mechanisms such as active vents are activated in a controlled manner in accordance with the collision severity, after the collision is confirmed. 
the second collision protection device being at least partially on a second exterior of the first object, adjacent to the first exterior.
Rao teaches ([0071]): "After the collision is confirmed by the contact-based sensors, the high output stage of the airbag, and other restraint control mechanisms such as active vents are activated…" Though Rao does not outright specify that the airbags are external airbags, Breed (180) already teaches internal and external airbags in at least paragraph [0053]. Thus, the teachings of Rao are used to modify the operation of the inflatable bladders of Kentley-Klay such that the bladders are explicitly located on an exterior of the vehicle. In such an arrangement, the exterior surfaces corresponding to the individual airbags/bladders are adjacent to one another as taught by Kentley-Klay (Col. 33 lines 25-33).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kentley-Klay and Breed (180) to incorporate the teachings of Rao to provide determining that the collision event exceeds coverage of the first collision protection device and activating, at a second time, a second collision protection device of the collision protection devices, the second collision protection device being at least partially on a second exterior of the first object, wherein the second exterior is adjacent to the first exterior. Kentley-Klay, Breed (180), and Rao are directed towards similar endeavors (i.e., collision protection). Incorporating the teachings of Rao would be advantageous, as doing so would allow for the deployment of additional airbags if the impact is determined to be highly likely compared to a situation where the risk of impact is determined to be lower, as recognized by Rao ([0071]). This ultimately serves to provide additional collision protection as needed/determined by the system.

[a trajectory prediction model] implemented based on a neural network, wherein the neural network applies one or more transformations to the sensor data, through neural layers of the neural network, to determine the first trajectory;
Lan teaches ([0030]): "In some implementations, the vehicle computing system can determine the one or more predicted interaction trajectories based at least in part on a machine-learned model… The machine-learned model interaction prediction model can be or can otherwise include one or more various model(s) such as, for example, neural networks (e.g., deep neural networks), or other multi-layer non-linear models..." Lan further teaches ([0031]): "The vehicle computing system can input data into the machine-learned model and receive an output... The vehicle computing system can input data into the machine-learned model. This can include the data associated with the object (e.g., initial trajectory, state data, sensor data, trajectory/state data of other objects, planned vehicle trajectories, map data, etc.) and/or other objects within the surrounding environment. The machine-learned model can process the data to predict an interaction associated with the object..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kentley-Klay, Breed (180), and Rao to incorporate the teachings of Lan to provide a trajectory prediction model implemented based on a neural network, wherein the neural network applies one or more transformations to the sensor data, through neural layers of the neural network, to determine the first trajectory. Implementing the machine learning model of Lan 

Regarding claim 3, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. Kentley-Klay further teaches:
the plurality of sensors comprises at least one of a Light Detection and Ranging (Lidar) sensor, a Radio Detection and Ranging (Radar) sensor, an imaging device, an ultrasonic sensor, a vehicle telemetry sensor, an inertial measurement unit (IMU), or a global positioning system (GPS) sensor.
Kentley-Klay teaches (Col. 9 lines 41 - 64): "For example, perception system 330 may receive data 334 from sensors including but not limited to LIDAR…, RADAR, and Cameras (e.g., image capture devices); whereas localizer system 330 may receive data 332 including but not limited to global positioning system (GPS) data, inertial measurement unit (IMU)..."

Regarding claim 4, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. Kentley-Klay further teaches:
the first object is a first motor vehicle, 
Kentley-Klay teaches (Col. 4 lines 4 - 19): "In FIG. 1, an autonomous vehicle 100 (depicted in top plan view) may be travelling through an environment 190 external to the autonomous vehicle 100 along a trajectory 105."
wherein the second object is a second motor vehicle,
Kentley-Klay teaches (Col. 4 lines 4 - 19): "For example, in FIG. 1, an object 180 (e.g., an automobile) is depicted as having a trajectory 185, that if not 
and wherein the contact location is at a rear location of the first motor vehicle.
Kentley-Klay teaches (Col. 4 lines 4 - 19): "For example, in FIG. 1, an object 180 (e.g., an automobile) is depicted as having a trajectory 185, that if not altered… may result in a potential collision 187 with the autonomous vehicle 100 (e.g., by rear-ending the autonomous vehicle 100)."

Regarding claim 5, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. However, neither Kentley-Klay, Breed (180), nor Rao outright teach that the trajectory prediction model is based on a machine learning model. Lan further teaches:
the trajectory prediction model is based on a machine learning model.
Lan teaches ([0030]): "In some implementations, the vehicle computing system can determine the one or more predicted interaction trajectories based at least in part on a machine-learned model…"
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kentley-Klay, Breed (180), Rao, and Lan to further incorporate the teachings of Lan to provide a trajectory prediction model comprising a machine learning model. Implementing the machine learning model of Lan would be beneficial in the endeavor of collision avoidance/protection, as machine learning models are capable of being trained/updated based on collected data or findings. For instance, Lan anticipates ([0030]) the use of supervised training techniques which would allow for further refinement of the predictions of interactions with object(s).

Regarding claim 6, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 5. However, neither Kentley-Klay, Breed (180), nor Rao outright teach that the 
the machine learning model comprises at least one of a dynamical model, a maneuver-based model, an interaction aware model, or a combination thereof.
Lan teaches ([0030]): "In some implementations, the vehicle computing system can determine the one or more predicted interaction trajectories based at least in part on a machine-learned model… For instance, supervised training techniques can be performed to train the model to predict an interaction associated with the object and/or the predicted interaction trajectories associated therewith..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kentley-Klay, Breed (180), Rao, and Lan to further incorporate the teachings of Lan to provide a machine learning model comprising a dynamical model, a maneuver-based model, an interaction aware model, or a combination thereof. Doing so would be advantageous, as Lan ([0030]) anticipates that the machine learning model can be used as an "additional, or alternative approach for predicting interactions and/or interaction trajectories (e.g., with less latency)". Reducing latency is vital in collision avoidance systems, as even the slightest amount of delay could result in collision should a determination arrive too late.

Regarding claim 7, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. Kentley-Klay further teaches:
determining the first trajectory of the first object comprises: determining the first trajectory of the first object in a reference frame of the first object using the trajectory prediction model based on the sensor data.
Kentley-Klay teaches (Col. 4 lines 60 - 65): "Path calculator 112 may be configured to generate data representing a trajectory of the autonomous vehicle 100 (e.g., trajectory 105), using data representing a location of the autonomous vehicle 100 in the environment 190 and other data (e.g. local pose data included in vehicle location data 139), for example." Kentley-Klay further teaches (Col. 4 lines 8 - 14): "For purposes of explanation, environment 190 may include one or more objects that may potentially collide with the autonomous vehicle 100, such as static and/or dynamic objects..." Kentley-Klay even further teaches (Col. 15 lines 9 -13): "A localizer system of the autonomous vehicle may determine the local pose data 539 for a location of the autonomous vehicle 100 in environment 590 (e.g., X, Y, Z coordinates relative to a location on vehicle 100 or other metric or coordinate system)."

Regarding claim 9, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. Kentley-Klay further teaches:
the first collision protection device covers at least partially the contact location when activated.
Kentley-Klay teaches (Col. 33 lines 25-35): "Object 1334 may be predicted to impact the side of the autonomous vehicle 100, and exterior data 325 may include data configured to cause bladder selector 1311 to select one or more bladders 1310 positioned on the side of the autonomous vehicle 100 (e.g., the side on which the impact is predicted to occur) to deploy in advance of the predicted impact."

Regarding claim 10, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. Kentley-Klay further teaches:
the plurality of collision protection devices comprises at least one of an inflatable device, a thrusting device, or an object protector.
Kentley-Klay teaches (Col. 33 line 65 - Col. 34 line 30): "Planner system 310 may compute an estimated time to impact Timpact for the object 1371 (e.g., using kinematics calculator 384) to determine whether there is sufficient time to maneuver the autonomous vehicle 100 to avoid the collision or to reduce potential injury to passengers P. If the planner system 310 determines that the time to maneuver the vehicle 100 is less than the time of impact (e.g., Tmaneuver<Timpact), the planner system may command the drive system 326 to execute an avoidance maneuver 1314 to rotate the vehicle 100 in a clockwise direction of the arrow... to position the end of the vehicle 100 in the path of the object 1371... In example 1345, the vehicle 100 has completed the avoidance maneuver 1341 and the object 1371 is approaching from an end of the vehicle 100 instead of the side of the vehicle 100. Based on the new relative orientation between the vehicle 100 and the object 1371, the planner system 310 may command selection and deployment of a bladder 1310' positioned on a bumper at the end of the vehicle 100."

Regarding claim 11, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. Kentley-Klay further teaches:
activating the first collision protection device comprises: activating, at a first activation time, a first activation mechanism of the first collision protection device;
Kentley-Klay teaches (Col. 33 lines 2-9): "Bladders 1310 may vary in size and location on the autonomous vehicle 100 and therefore may have different deployment times (e.g., an inflation time) and may have different retraction times (e.g., a deflation time). Deployment times may be used in determining if there is sufficient time to deploy a bladder 1310 or multiple bladders 1310 based on a predicted time of impact of an object being tracked by the planner system 1310, for example."
and activating, at a second activation time, a second activation mechanism of the first collision protection device, wherein the second activation time is after the first activation time.
Kentley-Klay teaches (Col. 32 lines 62-67): "Bladder data 1319 may be accessed by one or more of processor 1305, bladder selector 1317 or bladder engines 1311 to determine bladder characteristics, such as bladder size, bladder deployment time, bladder retraction time (e.g., a time to retract the bladder 1310 from the deployed position back to the un-deployed position)..."

Regarding claim 13, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. Kentley-Klay further teaches:
the first collision protection device is activated within a first duration,
Kentley-Klay teaches (Col. 33 lines 2-9): "Bladders 1310 may vary in size and location on the autonomous vehicle 100 and therefore may have different deployment times (e.g., an inflation time) and may have different retraction times (e.g., a deflation time). Deployment times may be used in determining if there is sufficient time to deploy a bladder 1310 or multiple bladders 1310 based on a predicted time of impact of an object being tracked by the planner system 1310, for example."
However, neither Kentley-Klay, Breed (180), nor Lan outright teach activating the second collision protection device based on a second duration with which to activate the second collision protection device. Rao further teaches:
and wherein the second collision protection device is activated within a second duration.
Rao teaches ([0071]): "In this case, the restraint system including the airbags, pyrotechnic seatbelt pretensioners and other safety devices may be deployed based upon collision classification, collision severity, and occupant information without additional constraints on airbag deployment... At a predetermined time before the predicted collision, which is later than in the case of a full airbag deployment decision (for example, -20 ms), a deployment decision is made for partial deployment of the airbag if a predefined high collision prediction confidence level is noted. This partial airbag predeployment confidence level is set lower than the full airbag pre-deployment confidence level... After the collision is confirmed by the contact-based sensors, the high output stage of the airbag, and other restraint control mechanisms such as active vents are activated in a controlled manner in accordance with the collision severity, collision classification, occupant information, belt status, low stage airbag status, and the like." Thus, the second collision protection device (i.e., the high output stage of the airbag and other restraint control mechanisms such as active vents) is activated within a second duration after the collision is confirmed.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kentley-Klay, Breed (180), Rao, and Lan to further incorporate the teachings of Rao to provide activating the second collision protection device based on a second duration with which to activate the second collision protection device. Kentley-Klay, Breed (180), Rao, and Lan are directed towards similar endeavors (i.e., collision protection). Incorporating the teachings of Rao would be advantageous, as doing so would allow for the deployment of additional airbags if the impact is determined to be highly likely compared to a situation where the risk of impact is determined to be lower, as recognized by Rao ([0071]). This ultimately serves to provide additional collision protection as needed/determined by the system.


the first time to activate the first collision protection device and the second time to activate the second collision protection device are identical.
Rao teaches ([0071]): "In this case, the restraint system including the airbags, pyrotechnic seatbelt pretensioners and other safety devices may be deployed based upon collision classification, collision severity, and occupant information without additional constraints on airbag deployment... At a predetermined time before the predicted collision, which is later than in the case of a full airbag deployment decision (for example, -20 ms), a deployment decision is made for partial deployment of the airbag if a predefined high collision prediction confidence level is noted. This partial airbag predeployment confidence level is set lower than the full airbag pre-deployment confidence level... After the collision is confirmed by the contact-based sensors, the high output stage of the airbag, and other restraint control mechanisms such as active vents are activated in a controlled manner in accordance with the collision severity, collision classification, occupant information, belt status, low stage airbag status, and the like." Activating a full airbag deployment would also include the airbag deployed in a partial deployment in addition to the other restraint control mechanisms; thus, in activating the full airbag deployment, the time to activate the first collision protection device and the second time to activate the collision protection device are identical.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kentley-Klay, Breed (180), Rao, and Lan to further 

Regarding claim 15, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. However, neither Kentley-Klay, Breed (180), nor Lan outright teach a first time to activate the collision protection device which is prior to the second time to activate the second collision protection device. Rao further teaches:
the first time to activate the first collision protection device is prior to the second time to activate the second collision protection device.
Rao teaches ([0071]): "In this case, the restraint system including the airbags, pyrotechnic seatbelt pretensioners and other safety devices may be deployed based upon collision classification, collision severity, and occupant information without additional constraints on airbag deployment... At a predetermined time before the predicted collision, which is later than in the case of a full airbag deployment decision (for example, -20 ms), a deployment decision is made for partial deployment of the airbag if a predefined high collision prediction confidence level is noted. This partial airbag predeployment confidence level is set lower than the full airbag pre-deployment confidence level... After the collision is confirmed by the contact-based sensors, the high output stage of the airbag, and other restraint control mechanisms such as active vents are activated in a controlled manner in accordance with the collision severity, collision classification, occupant information, belt status, low stage airbag status, and the like." Here, if the partial deployment of the airbag occurs prior to the full deployment of the airbags (i.e., the high output stage), the decision to fully deploy the airbags occurs after the collision is confirmed, which occurs after the decision is made to partially deploy the airbags.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kentley-Klay, Breed (180), Rao, and Lan to further incorporate the teachings of Rao to provide a first time to activate the collision protection device which is prior to the second time to activate the second collision protection device. Kentley-Klay, Breed (180), Rao, and Lan are directed towards similar endeavors (i.e., collision protection). Incorporating the teachings of Rao would be advantageous, as doing so would allow for the deployment of additional airbags if the impact is determined to be highly likely compared to a situation where the risk of impact is determined to be lower, as recognized by Rao ([0071]). This ultimately serves to provide additional collision protection as needed/determined by the system.

Regarding claim 17, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. Kentley-Klay further teaches:
the one or more processors are further programmed by the executable instructions to perform: selecting a collision protection device from the plurality of collision protection devices based on the contact location.
Kentley-Klay teaches (Col. 33 lines 25 - 35): "Object 1334 may be predicted to impact the side of the autonomous vehicle 100, and exterior data 325 may include data configured to cause bladder selector 1311 to select one or more bladders 1310 positioned on the side of the autonomous vehicle 100 (e.g., the side on which the impact is predicted to occur) to deploy in advance of the predicted impact."

Regarding claim 18, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. Kentley-Klay further teaches:
the one or more processors are further programmed by the executable instructions to perform: selecting a collision protection device from the plurality of collision protection devices based on: one or more properties of the collision event;
Kentley-Klay teaches (Col. 34 lines 16-30): "In example 1345, the vehicle 100 has completed the avoidance maneuver 1341 and the object 1371 is approaching from an end of the vehicle 100 instead of the side of the vehicle 100. Based on the new relative orientation between the vehicle 100 and the object 1371, the planner system 310 may command selection and deployment of a bladder 1310' positioned on a bumper at the end of the vehicle 100."
one or more properties of the first object;
Kentley-Klay teaches (Col. 34 lines 16-30): "In example 1345, the vehicle 100 has completed the avoidance maneuver 1341 and the object 1371 is approaching from an end of the vehicle 100 instead of the side of the vehicle 100. Based on the new relative orientation between the vehicle 100 and the object 1371, the planner system 310 may command selection and deployment of a bladder 1310' positioned on a bumper at the end of the vehicle 100." The Examiner notes that the relative orientation between the vehicle 100 and the object 1371 is a property of both the first object and the second object.
one or more properties of the second object;
Kentley-Klay teaches (Col. 34 lines 16-30): "In example 1345, the vehicle 100 has completed the avoidance maneuver 1341 and the object 1371 is approaching Based on the new relative orientation between the vehicle 100 and the object 1371, the planner system 310 may command selection and deployment of a bladder 1310' positioned on a bumper at the end of the vehicle 100." The Examiner notes that the relative orientation between the vehicle 100 and the object 1371 is a property of both the first object and the second object.
and the contact location.
Kentley-Klay teaches (Col. 34 lines 16-30): "In example 1345, the vehicle 100 has completed the avoidance maneuver 1341 and the object 1371 is approaching from an end of the vehicle 100 instead of the side of the vehicle 100. Based on the new relative orientation between the vehicle 100 and the object 1371, the planner system 310 may command selection and deployment of a bladder 1310' positioned on a bumper at the end of the vehicle 100."

Regarding claim 19, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. Kentley-Klay further teaches:
the one or more processors are further programmed by the executable instructions to perform: determining, based on the sensor data, a desirable first trajectory of the first object using the trajectory prediction model;
Kentley-Klay teaches (Col. 4 lines 60 - 65): "Path calculator 112 may be configured to generate data representing a trajectory of the autonomous vehicle 100 (e.g., trajectory 105), using data representing a location of the autonomous vehicle 100 in the environment 190 and other data (e.g. local pose data included in vehicle location data 139), for example." Kentley-Klay further teaches (Col. 4 lines 8 - 14): "For purposes of explanation, environment 190 may include one or more objects that may potentially collide with the attempt to avoid potential collisions (e.g., by calculating alternative collision avoidance trajectories and executing one or more of those trajectories) by calculating (e.g., continuously) safe trajectories (e.g., when possible based on context)..."
and causing the first trajectory of the first object to change based on the desirable first trajectory of the first object.
Kentley-Klay teaches (Col. 18 lines 24 - 35): "In some examples, in concert with implementing active alerts (e.g., acoustic and/or visual alerts), the planner system of the autonomous vehicle 100 may be configured to actively attempt to avoid potential collisions (e.g., by calculating alternative collision avoidance trajectories and executing one or more of those trajectories) by calculating (e.g., continuously) safe trajectories (e.g., when possible based on context)..."

Regarding claim 22, Kentley-Klay teaches a collision protection system, comprising:
a plurality of collision protection devices operationally coupled to a first object;
Kentley-Klay teaches (Col. 12 lines 30 - 45): "Exterior safety system 324 may have systems including but not limited to… a bladder system 369… Systems in the exterior safety system 324 may be configured to interface with the environment 390 by... expanding one or more bladders (not shown) in the bladder system 369 from an un-deployed position to a deployed position..." Kentley-Klay further teaches (Col. 34 lines 16 - 30): "...deployment of bladder 1310' positioned on a bumper at the end of the vehicle 100." Kentley-Klay even further teaches (Col. 6 lines 12-27) “For example, drive system 126 may cause a steering system (e.g., set a steering angle or a steering vector for the wheels) and a propulsion system… to alter the trajectory of vehicle 100 from trajectory 105 to a collision avoidance trajectory 105a.”
a plurality of sensors operationally coupled to the first object;
Kentley-Klay teaches (Col. 22 lines 37 - 43): "A perception system of the autonomous vehicle 100 may receive sensor data from one sensor or suite of sensors to provide data for the planning system to implement activation of one or more of the arrays 102 to generate an acoustic alert and/or to activate one or more other safety systems of vehicle 100, for example."
a collision determination module in communication with the plurality of sensors,
Kentley-Klay teaches (Col. 4 lines 4-24): "FIG. 1 depicts one example of a system for implementing an active safety system in an autonomous vehicle. In FIG. 1, an autonomous vehicle 100... may be travelling through an environment 190 external to the autonomous vehicle 100 along a trajectory 105... Autonomous vehicle 100 may use a sensor system (not shown) to sense (e.g., using passive and/or active sensors) the environment 190 to detect the object 180 and may take action to mitigate or prevent the potential collision of the object 180 with the autonomous vehicle 100."
the collision determination module configured to perform a method comprising: receiving sensor data collected by the plurality of sensors;
Kentley-Klay teaches (Col. 22 lines 37 - 43): "A perception system of the autonomous vehicle 100 may receive sensor data from one sensor or suite of sensors
determining, based on the sensor data, a first trajectory of the first object with respect to a second object using a trajectory prediction model
Kentley-Klay teaches (Col. 4 lines 60 - 67): "Path calculator 112 may be configured to generate data representing a trajectory of the autonomous vehicle 100 (e.g., trajectory 105), using data representing a location of the autonomous vehicle 100 in the environment 190 and other data (e.g. local pose data included in vehicle location data 139), for example. Path calculator 112 may be configured to generate future trajectories to be executed by the autonomous vehicle 100, for example." Kentley-Klay further teaches (Col. 4 lines 8 - 24): "For purposes of explanation, environment 190 may include one or more objects that may potentially collide with the autonomous vehicle 100, such as static and/or dynamic objects... Autonomous vehicle 100 may use a sensor system (not shown) to sense… the environment 190 to detect the object 180 and may take action to mitigate or prevent the potential collision of the object 180 with the autonomous vehicle 100."
and determining, based on the first trajectory, a collision event to occur between the first object and the second object at a contact location of the first object;
Kentley-Klay teaches (Col. 33 lines 54 - 62): "FIG. 13C depicts examples 1340 and 1345 of bladder deployment in an autonomous vehicle. In example 1340, an object 1371 (e.g., a car) is on a predicted collision course with vehicle 100 and has a predicted location of Lo. Autonomous vehicle 100 has a trajectory Tav. Based on a relative orientation of the vehicle 100 with the object 1371, a predicted impact location on the vehicle 100 is estimated to be in quadrants 2 and 3 (e.g., impact to a side of the vehicle 100)."
and an activation module in communication with the plurality of collision protection devices,
Kentley-Klay teaches (Col. 6 lines 12-27): "A safety system activator 120 may be configured to activate one or more safety systems of the autonomous vehicle 100 when a collision is predicted by the collision predictor 116 and/or the occurrence of other safety related events... Safety system activator 120 may be configure to activate an interior safety system 122, an exterior safety system 124, a drive system 126..."
the activation module configured to perform a method comprising: activating, prior to the collision event, a first collision protection device…
Kentley-Klay teaches (Col. 33 lines 25-37): "Object 1334 may be predicted to impact the side of the autonomous vehicle 100, and exterior data 325 may include data configured to cause bladder selector 1311 to select one or more bladders 1310 positioned on the side of the autonomous vehicle 100 (e.g., the side on which the impact is predicted to occur) to deploy in advance of the predicted impact. FIG. 13B depicts examples 1330 and 1335 of bladders in an exterior safety system of an autonomous vehicle."
the first collision protection device being at least partially on an exterior of the first object corresponding to the contact location;
Kentley-Klay teaches (Col. 33 lines 25-35): "Object 1334 may be predicted to impact the side of the autonomous vehicle 100, and exterior data 325 may include data configured to cause bladder selector 1311 to select one or more bladders 1310 positioned on the side of the autonomous vehicle 100 (e.g., the side on which the impact is predicted to occur) to deploy in advance of the predicted impact."
However, Kentley-Klay does not outright teach activating a first collision protection device based on a type and a size of the second object. Breed (180) teaches an externally deployed airbag system, comprising:
activating… a first collision protection device... based on a type and a size of the second object,
Breed teaches ([0053]): "…an airbag may be inflated exterior of the vehicle to resist the force of the colliding object and thereby reduce the severity of the collision." Breed further teaches ([0142]): "Assessment of the probable severity of the impact is preferably accomplished using the different pattern recognition techniques disclosed herein, whereby the identity, size or another property of the object about to impact the vehicle (or with which the vehicle is about to impact) is determined using the pattern recognition technique and the identification or determination of the object's size is considered before initiating deployment of the airbag. In this manner, upon appropriate training of the pattern recognition algorithm, if the vehicle is about to strike a large cardboard box, it will be identified as such and airbag deployment will not occur. On the other hand, if the vehicle is about to strike a large truck, it will be identified as such and airbag deployment will occur."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kentley-Klay to incorporate the teachings of Breed (180) to provide activating a first collision protection device based on a type and a size of the second object. Incorporating the teachings of Breed (180) would be advantageous, as doing so allows for a determination of whether or not a collision protection device should be deployed based on the type and size of the object. For instance, as exemplified by Breed (180) in paragraph [0142], such an arrangement beneficially prevents the deployment of an airbag if the vehicle is about to strike a large cardboard box, while still deploying the airbags if the vehicle is about to strike a large truck.
However, neither Kentley-Klay nor Breed (180) outright teach determining that the collision event exceeds coverage of the first collision protection device and activating, at a second time, a second collision protection device of the collision protection devices, the second collision protection device being 
determining that the collision event exceeds coverage of the first collision protection device;
Rao teaches ([0071]): "In this case, the restraint system including the airbags, pyrotechnic seatbelt pretensioners and other safety devices may be deployed based upon collision classification, collision severity, and occupant information without additional constraints on airbag deployment... At a predetermined time before the predicted collision, which is later than in the case of a full airbag deployment decision (for example, -20 ms), a deployment decision is made for partial deployment of the airbag if a predefined high collision prediction confidence level is noted. This partial airbag predeployment confidence level is set lower than the full airbag pre-deployment confidence level... After the collision is confirmed by the contact-based sensors, the high output stage of the airbag, and other restraint control mechanisms such as active vents are activated in a controlled manner in accordance with the collision severity, collision classification, occupant information, belt status, low stage airbag status, and the like." Thus, through choosing to activate the high output stage of the airbag, it is determined that the collision event exceeds coverage of the first collision protection device (i.e., partial deployment of the airbag).
and activating a second collision protection device,
Rao teaches ([0071]): "In this case, the restraint system including the airbags, pyrotechnic seatbelt pretensioners and other safety devices may be deployed based upon collision classification, collision severity, and occupant information without additional constraints on airbag deployment... At a predetermined time before the predicted collision, which is later than in the case of a full airbag deployment decision (for example, -20 ms), a deployment decision is made for partial deployment of the airbag if a predefined high collision prediction confidence level is noted. This partial airbag predeployment confidence level is set lower than the full airbag pre-deployment confidence level... After the collision is confirmed by the contact-based sensors, the high output stage of the airbag, and other restraint control mechanisms such as active vents are activated in a controlled manner in accordance with the collision severity, collision classification, occupant information, belt status, low stage airbag status, and the like." Here, the second time refers to the decision to activate the high output stage of the airbag after the collision is confirmed. 
 the second collision protection device being at least partially on a second exterior of the first object adjacent to the first exterior.
Rao teaches ([0071]): "After the collision is confirmed by the contact-based sensors, the high output stage of the airbag, and other restraint control mechanisms such as active vents are activated…" Though Rao does not outright specify that the airbags are external airbags, Breed (180) already teaches internal and external airbags in at least paragraph [0053]. Thus, the teachings of Rao are used to modify the operation of the inflatable bladders of Kentley-Klay such that the bladders are explicitly located on an exterior of the vehicle. In such an arrangement, the exterior surfaces corresponding to the individual airbags/bladders are adjacent to one another as taught by Kentley-Klay (Col. 33 lines 25-33).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kentley-Klay and Breed (180) to incorporate the teachings of Rao to provide determining that the collision event exceeds coverage of the first collision 
However, neither Kentley-Klay, Breed (180), nor Rao outright teach a trajectory prediction model implemented based on a neural network, wherein the neural network applies one or more transformations to the sensor data, through neural layers of the neural network, to determine the first trajectory. Lan teaches object interaction prediction systems and methods for autonomous vehicles, comprising:
[a trajectory prediction model] implemented based on a neural network, wherein the neural network applies one or more transformations to the sensor data, through neural layers of the neural network, to determine the first trajectory;
Lan teaches ([0030]): "In some implementations, the vehicle computing system can determine the one or more predicted interaction trajectories based at least in part on a machine-learned model… The machine-learned model interaction prediction model can be or can otherwise include one or more various model(s) such as, for example, neural networks (e.g., deep neural networks), or other multi-layer non-linear models..." Lan further teaches ([0031]): "The vehicle computing system can input data into the machine-learned model and receive an output... The vehicle computing system can input data into the machine-learned model. This can include the data associated with the object (e.g., initial trajectory, state data, sensor data, trajectory/state data of other objects, planned vehicle trajectories, map data, etc.) process the data to predict an interaction associated with the object..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kentley-Klay, Breed (180), and Rao to incorporate the teachings of Lan to provide a trajectory prediction model implemented based on a neural network, wherein the neural network applies one or more transformations to the sensor data, through neural layers of the neural network, to determine the first trajectory. Implementing the machine learning model of Lan would be beneficial in the endeavor of collision avoidance/protection, as machine learning models are capable of being trained/updated based on collected data or findings. For instance, Lan anticipates ([0030]) the use of supervised training techniques which would allow for further refinement of the predictions of interactions with object(s).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley-Klay, Breed (180), Rao, and Lan in view of Ito et al. (US 2020/0189614 A1), hereinafter Ito.

Regarding claim 8, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. However, neither Kentley-Klay, Breed (180), Rao, nor Lan outright teach the determination of a first trajectory of the first object and a second trajectory of the second object in an absolute reference frame. Ito teaches a notification device for a host vehicle including an object detection unit, comprising:
determining the first trajectory of the first object comprises: determining the first trajectory of the first object in an absolute reference frame;
Ito teaches ([0068]): "The host vehicle movement determination unit 22 calculates a trajectory of the host vehicle V… As described above, the trajectory calculated (acquired) by the host vehicle movement determination unit absolute coordinates as the path, and may further contain the orientation of the host vehicle V."
determining a second trajectory of the second object in the absolute reference frame;
Ito teaches ([0159]): "Hereinbelow, an example of a process of stopping a notification for an interfering object normally present will be described in detail. The non-target database 29 stores absolute coordinates of an interfering object on which notification is determined to not be needed by the driver. The non-target setting unit stores the absolute coordinates of the interfering object on which notification is determined to not be needed by the driver, in the non-target database 29. More specifically, the non-target setting unit 28 acquires an object ID, type information, a relative position, and a relative speed of a detected object from the object detection unit 21."
and determining the first trajectory of the first object with respect to the second trajectory of the second object in the absolute reference frame.
Ito teaches ([0159]): "Hereinbelow, an example of a process of stopping a notification for an interfering object normally present will be described in detail. The non-target database 29 stores absolute coordinates of an interfering object on which notification is determined to not be needed by the driver. The non-target setting unit stores the absolute coordinates of the interfering object on which notification is determined to not be needed by the driver, in the non-target database 29. More specifically, the non-target setting unit 28 acquires an object ID, type information, a relative position, and a relative speed of a detected object from the object detection unit 21." Given that the host vehicle possesses the object detection unit 21, it follows that the relative position and relative speed 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kentley-Klay, Breed (180), Rao, and Lan to incorporate the teachings of Ito to provide the determination of a first trajectory of the first object and a second trajectory of the second object in an absolute reference frame. Working in an absolute reference frame is advantageous, as having a fixed point of reference allows for easier comparison/computations involving the trajectories. More specifically, a non-absolute reference frame, such as one associated with the first object, would be constantly changing with respect to the second object. Conversely, an absolute reference frame remains constant for both objects and both trajectories. Hence, calculations and comparisons may be made more quickly as the need to convert between reference frames is removed. Given the importance of latency in collision avoidance/protection, any reduction in latency is beneficial when it leads to faster determinations to avoid/mitigate collision.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley-Klay, Breed (180), Rao, and Lan in view of Kim (KR20110090337A).

Regarding claim 16, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. Kentley-Klay further teaches:
the one or more processors are further programmed by the executable instructions to perform determining the first time to activate the first collision protection device based on: one or more properties of the first collision protection device;
Kentley-Klay teaches (Col. 33 lines 2-9): "Bladders 1310 may vary in size and location on the autonomous vehicle 100 and therefore may have different deployment times (e.g., an inflation time) and may have different retraction times (e.g., a deflation time). Deployment times may be used in determining if there is sufficient time to deploy a bladder 1310 or multiple bladders 1310 based on a predicted time of impact of an object being tracked by the planner system 1310, for example."
one or more properties of the collision event;
Kentley-Klay teaches (Col. 34 lines 31-39): "In example 1345, a deployment time of the bladder 1310', Tdeploy, is determined to be less (e.g., by planner system 310) than the predicted impact time, Timpact, of the object 1371. Therefore, there is sufficient time to deploy bladder 1310' prior to a potential impact of the object 1371."
one or more properties of the first object;
Kentley-Klay teaches (Col. 34 lines 31-39): "In example 1345, a deployment time of the bladder 1310', Tdeploy, is determined to be less (e.g., by planner system 310) than the predicted impact time, Timpact, of the object 1371. Therefore, there is sufficient time to deploy bladder 1310' prior to a potential impact of the object 1371." (Col. 33 lines 54-67): "Planner system 310 may compute an estimated time to impact Timpact for the object 1371 (e.g., using kinematics calculator 384)..." Kentley-Klay further teaches (Col. 5 lines 49-67): "A kinematics calculator 115 may be configured to compute data representing one or more scalar and/or vector quantities associated with the motion of the object 180 in the environment 190, including but not limited to velocity, speed acceleration, deceleration, momentum, local pose and force, for example. Data from kinematics calculator 115 may be used to compute other data including but not limited to data representing an estimated time to impact between the object 180 and the autonomous vehicle 100..." Since Timpact is based on the time to impact between the object 180 and the autonomous vehicle 100 (i.e., the first object), and since Timpact is used in determining the first time to activate 
one or more properties of the second object;
Kentley-Klay teaches (Col. 34 lines 31-39): "In example 1345, a deployment time of the bladder 1310', Tdeploy, is determined to be less (e.g., by planner system 310) than the predicted impact time, Timpact, of the object 1371. Therefore, there is sufficient time to deploy bladder 1310' prior to a potential impact of the object 1371." (Col. 33 lines 54-67): "Planner system 310 may compute an estimated time to impact Timpact for the object 1371 (e.g., using kinematics calculator 384)..." Kentley-Klay further teaches (Col. 5 lines 49-67): "A kinematics calculator 115 may be configured to compute data representing one or more scalar and/or vector quantities associated with the motion of the object 180 in the environment 190, including but not limited to velocity, speed acceleration, deceleration, momentum, local pose and force, for example. Data from kinematics calculator 115 may be used to compute other data including but not limited to data representing an estimated time to impact between the object 180 and the autonomous vehicle 100..."
However, neither Kentley-Klay, Breed (180), Rao, nor Lan outright teach determining the first time to activate the first collision protection device based on the contact location. Kim teaches a vehicle with collision protection, comprising:
and the contact location.
Kim teaches ([0008]): "The vehicle of the present invention calculates the expected collision location based on the x-axis offset value and the image value, and differentiates the deployment order and deployment timing of the external airbag according to the expected collision location when the vehicle collides with an object..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kentley-Klay, Breed (180), Rao, and Lan to  incorporate the teachings of Kim to provide determining the first time to activate the first collision protection device based on the first contacting location. Incorporating the teachings of Kim beneficially allows for the adjustment of deployment timing of the collision protection device based on the first contacting location. This is beneficial, as the goal of the collision protection device is to protect the vehicle from the collision; by basing the first time to activate on the first contacting location, the vehicle is better protected in the area where collision is expected to occur.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley-Klay, Breed (180), Rao, and Lan in view of Morby (US 2015/0242803 A1).

Regarding claim 20, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. However, neither Kentley-Klay, Breed (180), Rao, nor Lan outright teach reporting of the collision event. Morby teaches the tracking of an airbag, comprising:
the one or more processors are further configured by the executable instructions to perform: transmitting information relating to the collision event to a service provider;
Morby teaches ([0081]): "The insurance agent may enter login information into the initial login page (205) in order to gain access to the services provided by the system… Specifically, the insurance agent may enter in information regarding the vehicle that comprises an airbag of interest or the number of the airbag in question. The insurance agent may further be provided with information to confirm the airbags present in the vehicle and the ability to choose which of those airbags are to be declared by the insurance agent as airbags that are defective in some way... The reasons for the airbag being deemed as defective may be varied including, for example, that the airbag is deployed, the airbag was subjected to water damage, or that the airbag was in a vehicle that was involved in a crash and was not deployed indicative that the airbag is functionally defective."
and causing the service provider to replace the first collision protection device.
([0083]): "An insurance agent may use the system (FIG. 1, 100) to report that any airbag within a vehicle is defective... Depending on the circumstances, the insurance agent may indicate via the system (FIG. 1, 100) that each airbag is defective and needs to be replaced... The owner may take action to assure that the airbag history of his or her own car is updated with replacement (non-defective) airbags being associated with the vehicle. The owner may instruct a repairman to replace the airbags deemed as defective by the insurance agent. The replacement of the airbags may be a condition by which the insured owner of the vehicle receives full or partial insurance coverage on his or her vehicle." Thus, the service provider causes the replacement of the first collision protection device, namely through the stipulation that replacement of airbags be a requirement for receiving full or partial insurance coverage on the vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kentley-Klay, Breed (180), Rao, and Lan to incorporate the teachings of Morby to provide transmitting information relating to the collision event to a service provider and causing the service provider to replace the first collision protection device. Incorporating the teachings of Morby would be highly advantageous, as such an implementation would serve to better inform the driver of the safety and status of the vehicle's collision protection device status. In particular, Morby anticipates ([0011]) that a driver after a crash may not realize that deployed airbags .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley-Klay, Breed (180), Rao, and Lan in view of Natroshvili (US 2019/0126922 A1).

Regarding claim 21, Kentley-Klay, Breed (180), Rao, and Lan teach the aforementioned limitations of claim 1. However, neither Kentley-Klay, Breed (180), Rao, nor Lan outright teach a neural network comprising at least one of a normalization layer, a convolutional layer, a soft sign layer, a rectified linear layer, a concatenation layer, a pooling layer, a recurrent layer, an inception-like layer, or a combination thereof. Natroshvili teaches a method and apparatus to determine a trajectory of motion of a vehicle in a predetermined region, comprising:
the neural network comprises at least one of a normalization layer, a convolutional layer, a soft sign layer, a rectified linear layer, a concatenation layer, a pooling layer, a recurrent layer, an inception-like layer, or a combination thereof.
Natroshvili teaches ([0144]): "In some embodiments, the trajectory of motion selector 800 may be a neural network which may encode in the input layer 802 the inputs of the trajectory of motion selector 800, wherein in some embodiments the inputs may be encoded as images." Natroshvili further teaches ([0146]): "In some embodiments, the trajectory of motion selector 800 may be a fully convolutional neural network 828 which in addition to the input layer 802 and the output layer 824 may include sets of convolution layers 804, 812, 816, 820, pooling layers 806 and 810, max unpooling layers 814 and 818, and at least one softmax layer 822." Natroshvili even further teaches ([0147]): "In some rajectory of motion selector 800 may also contain recurrent layers..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kentley-Klay, Breed (180), Rao, and Lan to incorporate the teachings of Natroshvili to provide a neural network comprising at least one of a normalization layer, a convolutional layer, a soft sign layer, a rectified linear layer, a concatenation layer, a pooling layer, a recurrent layer, an inception-like layer, or a combination thereof. In particular, Kentley-Klay, Breed (180), Rao, and Lan in combination already provide a neural network with layers, but are silent regarding the specific nature of the layers. As such, one of ordinary skill in the art would find it obvious to incorporate the teachings of Natroshvili, as Natroshvili provides such a neural network with additional detail given to the layers of the neural network. Doing so amounts to the use of known techniques to improve similar devices (methods, or products) in the same way, producing the predictable result of a neural network comprising at least one of a normalization layer, a convolutional layer, a soft sign layer, a rectified linear layer, a concatenation layer, a pooling layer, a recurrent layer, an inception-like layer, or a combination thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tobata (US 2005/0087381 A1) teaches a passenger restraint device for a motor vehicle capable of protecting occupants during a detected or predicted collision event. Shiller (US 2007/0080825 A1) teaches a method and system for providing warnings concerning an imminent vehicular collision, including generating possible collision avoidance maneuvers. Breed et al. (US 2004/0215382 A1) teaches a telematics system for a vehicle, including notifying a remote facility when a vehicle experiences a crash. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662